Citation Nr: 9925864	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  96-49 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

The propriety of the initial 30 percent rating assigned for 
the veteran's service-connected left rotator cuff disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to March 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which established service connection 
for left rotator cuff disease (left shoulder disability) and 
assigned a 20 percent evaluation, effective February 23, 
1996.  The veteran timely appealed this determination to the 
Board.  When this matter was previously before the Board in 
December 1997, it was remanded for further development and 
adjudication.

Because the veteran has disagreed with the initial rating 
assigned for his left rotator cuff disease, the Board has 
recharacterized the issue as involving the propriety of the 
assignment of the initial evaluation.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

As noted in the December 1997 remand, during the course of 
this appeal, in April 1997, the RO increased the evaluation 
for the veteran's left shoulder disability to 30 percent, 
effective February 23, 1996.  However, inasmuch as a higher 
evaluation is available for this condition, and the veteran 
is presumed to seek the maximum available benefit for a 
disability, the claim remains viable on appeal.  Id.; AB v. 
Brown, 6 Vet. App. 35, 38 (1993).


REMAND

When this matter was previously before the Board in December 
1997, it was noted that the veteran had a pending claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.  The 
Board observed that the gravamen of the his claim of 
entitlement to an evaluation in excess of 30 percent for his 
left rotator cuff disease and his claim of entitlement to a 
total rating due to individual unemployability was 
essentially the same, i.e., that he is unable to work due to 
his left shoulder disability, his only service-connected 
disability.  Under the circumstances, the Board concluded 
that the veteran's claim of entitlement to a total 
disability, which was not in appellate status and thus not 
before the Board, was inextricably intertwined with his claim 
involving the assigned evaluation for his left rotator cuff 
disease.  In doing so, the Board explained that in Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991), the United States 
Court of Veterans Appeals (now known as United States Court 
of Appeals for Veterans Claims) (Court) held that two issues 
are "inextricably intertwined" when a decision on one issue 
would have a "significant impact" on the determination of 
another claim.  As such, the Board concluded that a decision 
at that time on the veteran's left shoulder claim should be 
deferred pending the adjudication of veteran's claim for a 
total disability rating based on individual unemployability 
due to service-connected disability.  

In addition, in remanding the veteran's claim for a higher 
evaluation for his left shoulder disability for further 
development, the Board instructed the RO to afford the 
veteran a VA orthopedic examination, which was to 
specifically include an opinion as to extent of all of the 
veteran's left shoulder disability due to rotator cuff 
disease, including functional limitation due to pain and/or 
weakness (see 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 
8 Vet. App. 202, 205-7 (1995)).  In addition, the Board 
directed that the examiner offer an opinion as to impact of 
the left shoulder disability on the veteran's employability.  
The Board also indicated that, on remand, the RO was to 
consider whether the assignment of an extra-schedular 
evaluation was appropriate.  

In compliance with the directives contained in the December 
1997 remand, the veteran was afforded a VA orthopedic 
examination in May 1998.  In pertinent part, the physician 
reported that physical examination revealed that the veteran 
had a deformity of the left shoulder with marked atrophy of 
the musculature at the superior lateral aspect of the 
shoulder.  In addition, he indicated that the veteran had a 
depression between the acromion process and the head of the 
humerus that was consistent with loss of rotator cuff 
substance.  Further, he said that there was an obvious 
absence of muscle tissue deep to the deltoid as well as 
significant atrophy of the posterior shoulder girdle 
overlying the scapula.  The physician also reported findings 
that reflected that the veteran had decreased range of motion 
of the left arm, and he indicated that there was crepitation 
on all motion of the left shoulder and "obvious weakness" 
of abduction, flexion, external and internal rotation.  In 
sum he stated that the veteran's left shoulder disability was 
productive of a significant loss of musculature within the 
substance of the rotator cuff and that he had weakness and 
dysrhythmia on all motion and limitation in the left 
shoulder.  Moreover, in response to the Board's specific 
inquiry, he opined that "with the significant disability 
that [the veteran] exhibits, it would be difficult for him to 
satisfactorily carry out the requirements of any gainful type 
of employment."

In a July 1998 rating action, however, the RO denied 
entitlement to an evaluation in excess of 30 percent for the 
veteran's left shoulder disability as well as to a total 
disability rating based on individual unemployability due to 
service-connected disability.  In so doing, the RO stated 
that, with respect to the total rating claim, the case was 
not referred to the Director of Compensation and Pension for 
extraschedular consideration "because there are no 
exceptional factors or circumstances associated with the 
veteran's disablement."  However, contrary to the Board's 
December 1997 remand instructions, the RO did not consider 
whether the veteran's claim with respect to the initial 30 
percent evaluation that was assigned for his left shoulder 
disability should be referred to the Under Secretary for 
Benefits or to the Director of the Compensation and Pension 
Service, pursuant to 38 C.F.R. § 3.321(b), for assignment of 
an extra-schedular rating.  Consideration of whether a higher 
evaluation is warranted on an extra-schedular basis is 
particularly important here, because if the veteran is 
granted a 100 evaluation for his left shoulder disability on 
an extra-schedular basis, the total rating issue (discussed 
below) will be rendered moot.  See Green v. West, 11 Vet. 
App. 472, 476 (1998), (citing Vettese v. Brown, 7 Vet. App. 
31, 34-35 (1994)).

In this regard, the Board notes that, as recently held by the 
United States Court of Veterans Appeals, 

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).  In light of 
Stegall, the Board must remand this claim for compliance of 
the directives contained in the December 1997 remand.  
Consistent with the Fenderson decision noted above, the RO 
should also include a discussion of whether "staged rating" 
is appropriate

In an August 1998 letter, the RO notified the veteran of the 
July 1998 determinations.  In a statement dated that same 
month, the veteran referred that letter and indicated that he 
wished that both claims be returned to the Board for its 
consideration, indicating that his dissatisfaction with the 
July 1998 RO determinations, as well as a desire to contest 
the result of the denial of his claim for a total disability 
rating due to individual unemployability.  Further, in 
written argument dated in September and October 1998, the 
veteran's accredited representative offered argument in 
support of his claim for a total disability rating.  The 
Board considers the veteran's August 1998 statement to be 
Notice of Disagreement (NOD) with respect to the denial of 
the total rating claim pursuant to 38 C.F.R. § 20.201 (1998).  
However, the RO has not issued to the veteran a Statement of 
the Case (SOC) with respect to that claim, particularly to 
include a discussion of why evidence favorable to the veteran 
has been rejected.  Therefore, this matter must be 
accomplished on remand.

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:


1.  The RO should issue the veteran a 
Statement of the Case with respect to his 
claim of entitlement to a total 
disability rating based on individual 
unemployability due to service-connected 
disability, to include notification of 
the need to timely file a substantive 
appeal to perfect his appeal on this 
issue.

2.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  If actions taken are 
deficient in any manner, appropriate 
corrective action should be undertaken.

3.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should adjudicate 
the veteran's claim regarding the 
propriety of the initial 30 percent 
evaluation assigned for his left rotator 
cuff disease on the basis of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law.  In doing so, the RO should take 
into consideration any functional loss 
due to pain and pain on movement, 
weakness, fatigability, and 
incoordination (consistent with the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 (1998) and DeLuca v. Brown, 
8 Vet. App. 202 (1995)).  In addition, 
the RO must specifically consider whether 
the case warrants referral to the Under 
Secretary for Benefits or to the Director 
of the Compensation and Pension Service, 
pursuant to 38 C.F.R. § 3.321(b), for 
assignment of an extra-schedular rating 
for both claims.  The RO should also 
consider whether "staged rating" is 
appropriate in light of the recent 
decision in Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999).  Then, if not 
thereby rendered moot (see Green v. West, 
11 Vet. App. 472, 476 (1998), citing 
Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994)), the RO should readjudicate the 
veteran's claim of entitlement to a total 
disability rating based upon individual 
unemployability due to service connected 
disabilities, under both the objective 
and subjective standards established by 
the applicable statutes and regulations.  
The RO should provide adequate reasons 
and bases for its decision, citing to all 
governing legal authority and precedent, 
and addressing all issues and concerns 
that are noted in this REMAND.

4.  If any benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
given an opportunity to submit written or 
other argument in response before the 
case is returned to the Board for further 
appellate consideration.  However, the 
veteran and his representative are 
reminded that Board review over any issue 
not currently in appellate status (to 
include a claim of entitlement to a total 
disability rating based on individual 
unemployability due to service-connected 
disability) may be obtained only if a 
timely notice of disagreement and, after 
issuance of a statement of the case, a 
timely substantive appeal, are filed.

The purpose of this REMAND is to afford due process and to 
accomplish additional adjudication, and it is not the Board's 
intent to imply whether the benefits requested should be 
granted or denied.  The veteran need take no action until 
otherwise notified, but he may furnish additional evidence 
and/or argument during the appropriate time period.  
See Kutscherousky v. West, No. 98-2267 (U.S. Vet. App. May 4, 
1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992);

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


